Citation Nr: 0834697	
Decision Date: 10/08/08    Archive Date: 10/16/08

DOCKET NO.  05-02 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

Entitlement to service connection for bilateral hearing loss 
disability.

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel





INTRODUCTION

The veteran served on active duty from June 1956 to June 
1964.  He also had a period of active service in the West 
Virginia Air National Guard from August 1976 to March 1998.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (ROIC) in Philadelphia, Pennsylvania.

In May 2006, the veteran cancelled a video conference hearing 
scheduled for June 2006.  The veteran has not requested that 
the hearing be rescheduled.  Therefore, his request for a 
hearing is considered withdrawn.  See 38 C.F.R. § 20.702(e) 
(2007.

The veteran's appeal was previously before the Board in 
February 2008, at which time the Board remanded the case for 
further development by the originating agency.  The case has 
been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  Bilateral hearing loss was found on the examination for 
entrance onto active duty in the West Virginia Air National 
Guard.

2.  Bilateral hearing loss increased in severity during 
active duty; the increase in severity was not clearly and 
unmistakably due to natural progress.

3.  The veteran's tinnitus is etiologically related to his 
active military service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was aggravated by active service.  
38 U.S.C.A. §§ 1131, 1153 (West 2002); 38 C.F.R. §§ 3.303, 
3.306 (2007).


2.  The criteria for service connection for tinnitus are met.  
38 U.S.C.A. §§ 1110, 1131(West 2002); 38 C.F.R. § 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2007).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  For wartime service or peacetime 
service after December 31, 1946, clear and unmistakable 
evidence is required to rebut the presumption of aggravation 
where the preservice disability underwent an increase in 
severity during service.   38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.

Analysis

The veteran contends that he has constant, bilateral tinnitus 
and bilateral hearing loss as a result of exposure to noise 
on the flight line and noise from aircraft engines during his 
periods of active duty in the United States Air Force and the 
National Guard.  He also contends that his bilateral hearing 
loss was aggravated during his period of active duty in the 
National Guard.

The medical evidence of record shows that the veteran has a 
current bilateral hearing loss disability and tinnitus.  
Audiometric test results obtained for the May 2008 VA 
examination meet the criteria for hearing loss disability in 
38 C.F.R. § 3.385.  The pure tone threshold results showed at 
least one frequency of 500, 1000, 2000, 3000 and 4000 Hertz 
at 40 decibels or greater for each ear.  The speech 
recognition scores were 52 percent for the right ear and 40 
percent for the left ear.  The veteran was diagnosed with 
mild to severe sensorineural hearing loss in the right ear 
and mild to profound sensorineural hearing loss in the left 
ear.  He also reported bilateral constant tinnitus during the 
examination.  In addition, during an August 2001 VA 
examination, the veteran was diagnosed with bilateral, 
symmetrical, mid to high frequency sensorineural hearing loss 
of a mild sloping to severe degree, and complained of 
tinnitus during the examination.  Also, treatment records 
from the Hearing Care Center show that the veteran was issued 
a hearing aid in March 1997 and that in January 1999; he was 
diagnosed with mild to moderate high frequency sensorineural 
hearing loss.  

The only evidence of record addressing the etiology of the 
veteran's currently diagnosed tinnitus is the report of the 
VA examination in May 2008 where the examiner opined that 
"based on the veteran's history of military noise exposure, 
it is at least as likely as not that [his] tinnitus 
originated during his military service."  As there is no 
contradictory medical opinion of record, the Board concludes 
that the preponderance of the evidence supports granting 
service connection for tinnitus.

With regard to his bilateral hearing loss, service medical 
records show that the veteran's hearing was within normal 
limits at the time of his enlistment into the United States 
Air Force in June 1956.  His April 1964 separation 
examination was negative for hearing loss for VA compensation 
purposes.  However, it was noted that there was a slightly 
increased hearing loss of 25 decibels at 4000 Hertz in the 
right and left ears, a 25 decibel loss at 6000 Hertz in the 
right ear, and a 20 decibel loss at 6000 Hertz in the left 
ear.  

In August 1976, at the time of the veteran's entrance into 
the West Virginia Air National Guard, it was indicated on his 
entrance examination that he suffered from high frequency 
hearing loss.  His annual examinations for the remainder of 
his military service (August 1976-February 1997) indicate a 
bilateral progressive mid to high frequency sensorineural 
hearing loss.  Furthermore, as discussed above, the veteran 
was prescribed a hearing aid in March 1997, diagnosed with 
mild to moderate high frequency sensorineural hearing loss in 
January 1999, diagnosed with bilateral, symmetrical, mid to 
high frequency sensorineural hearing loss of a mild sloping 
to severe degree in August 2001, and most recently, diagnosed 
with mild to severe sensorineural hearing loss in the right 
ear and mild to profound sensorineural hearing loss in the 
left ear in May 2008.

The May 2008 VA examiner opined that based on his review of 
the veteran's c-file, it is less likely than not that the 
veteran's hearing loss originated during his military 
service.  He did not give an opinion as to whether or not the 
veteran's hearing loss was aggravated during service.  
However, the August 2001 VA examiner did give an opinion on 
aggravation.  After indicating that he had reviewed the c-
file and noting that the veteran's discharge physical in 
April 1964 indicated normal hearing bilaterally and that his 
National Guard physicals dated from August 1976 through 
February 1997 indicated a bilateral progressive mid to high 
frequency sensorineural hearing loss; the examiner opined 
that given the aircraft engine and flight line noise, it is 
at least as likely as not that the veteran's hearing loss was 
aggravated as the result of noise exposure in the National 
Guard.  There is no contradictory medical opinion of record.

The foregoing evidence satisfactorily establishes that the 
veteran's bilateral hearing loss increased in severity during 
active service.  There is no basis in the current record for 
concluding that the increase in severity during service was 
clearly and unmistakably due to natural progress.  
Accordingly, the Board finds that the veteran is entitled to 
the presumption of aggravation and service connection for 
bilateral hearing loss is in order in this case.

Duties to Notify and to Assist Claimants

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).   

The record reflects that the originating agency has provided 
all required notice, although notice pertaining to the 
disability and effective-date elements of the claims was not 
provided before the initial adjudication of the claims.  In 
any event, the Board has determined that the evidence 
currently of record is sufficient to substantiate the 
veteran's claims.  Therefore, no further action is required 
with respect to the duties to notify and assist claimants.  


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


